Citation Nr: 1127847	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  The Veteran's service treatment records show that he had pre-existing left ear hearing loss for VA purposes at the time of his entrance into military service.  See 38 C.F.R. § 3.385 (2010).  The Veteran also has a current diagnosis of bilateral hearing loss for VA purpose.  In January 2009 the claim on appeal was remanded so that an additional medical examination could be obtained to determine whether the Veteran's currently diagnosed bilateral hearing loss was incurred in or aggravated by military service.  The remand specifically stated that this medical examination was required, in part, because a previous VA audiological examination, dated in July 2007, did not address whether the Veteran's pre-existing hearing loss was permanently aggravated by military service.  The Veteran was properly provided with this additional medical examination in January 2010.  The examiner opined that, on the basis of audiograms obtained on the Veteran's entrance to and separation from military service, the Veteran's bilateral hearing loss was not "caused by" or "a result of" military service.  Unfortunately, this opinion once again failed to state whether the Veteran's currently diagnosed bilateral hearing loss was incurred in or aggravated by military service.  As such, the examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the January 2010 VA medical opinion found that the Veteran's bilateral hearing loss was not "caused by" or "a result of" military service because his hearing was measured at levels that were actively better on separation than on entrance.  Such findings would weigh heavily against a finding of aggravation for VA purposes.  However, the Board is concerned that not all evidence was given proper consideration by the VA medical examiner.  Specifically, the VA examiner did not discuss any of the Veteran's in-service audiograms except the June 1965 pre-induction examination and the November 1967 separation examination.  In between these examinations, the Veteran was provided with three other examinations, dated in December 1965, March 1966, and September 1967.  The results of these audiological examinations are listed in the January 2009 Board remand, and all three of them show significantly higher pure-tone thresholds than the November 1967 separation medical examination.  The fact that the November 1967 results are noticeably lower than the results of the four previous examinations raises doubts about the accuracy of the November 1967 examination.  The Board cannot determine whether the November 1967 results are reliable without consulting medical evidence on the issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (holding that the Board must point to medical basis other than its own unsubstantiated opinion to support its decision), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (1998).

Determining whether the November 1967 results are accurate is particularly important to this claim, as new evidence associated with the claims file after the January 2009 remand includes multiple private workplace audiological examinations conducted after the Veteran's separation from military service.  The earliest of these is dated in February 1972, approximately four years after the Veteran's separation from military service.  On that examination, the Veteran reported that he had a history of military noise exposure and the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
45
35
LEFT
10
5
60
65
55

These results show significant changes in the Veteran's pure tone thresholds when compared to the November 1967 separation examination, and demonstrate that the Veteran had a diagnosis of bilateral hearing loss for VA purposes within approximately four years of separation from military service.  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided which properly considers all of the evidence of record, discusses the inconsistency of the November 1967 results when compared to the rest of the Veteran's service audiological examination results, and specifically opines as to whether the Veteran's pre-existing hearing loss was aggravated by military service.

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a new VA audiological examination to ascertain the etiology of his currently diagnosed hearing loss.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the service and post-service medical records, to specifically include the February 1972 private workplace audiological examination, the examiner must provide an opinion as to whether any hearing loss found is related to the Veteran's period of active military service.  The examiner must specifically state whether the Veteran's pre-existing hearing loss was permanently aggravated beyond its natural progression by military service.  In determining this, the examiner is instructed to consider the in-service audiological test results as adjusted to meet ISO-ANSI standards, as listed in the January 2009 Board remand.  The examiner must also discuss the inconsistency of the November 1967 results when compared to the rest of the service audiological examination results and state why this inconsistency does, or does not, impact the etiological opinion.  The examiner is reminded that VA laws and regulations do not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

